UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 9, 2015 Prudential Bancorp, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 000-55084 46-2935427 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1834 West Oregon Avenue, Philadelphia, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (215) 755-1500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07Submission of Matters to a Vote of Security Holders (a)An Annual Meeting of Shareholders of Prudential Bancorp, Inc. (the "Company") was held on February 9, 2015. (b)There were 9,366,909 shares of common stock of the Company eligible to be voted at the Annual Meeting and 8,573,067 shares represented in person or by proxy at the Annual Meeting, which constituted a quorum to conduct business at the meeting. The items voted upon at the Annual Meeting and the vote for each proposal were as follows: 1.Election of directors for a three year term: FOR WITHHELD BROKER NON-VOTES Thomas A. Vento John C. Hosier 2.To approve the Prudential Bancorp, Inc. 2014 Stock Incentive Plan. FOR AGAINST ABSTAIN BROKER NON-VOTES 3.To ratify the appointment of S.R. Snodgrass, P.C. as the Company's independent registered public accounting firm for the year ending September 30, 2015. FOR AGAINST ABSTAIN Each of the nominees was elected as a director and the proposals to (i) approve the Prudential Bancorp, Inc. 2014 Stock Incentive Plan and (ii) ratify the appointment of S.R. Snodgrass, P.C. as the Company's independent registered public accounting firm for the fiscal year ending September 30, 2015 were adopted by the shareholders of the Company at the Annual Meeting by the requisite affirmative vote. (c)
